DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.

Applicant filed terminal disclaimer on 09/02/2021, which overcomes the nonstatutory double patenting rejection.

Claim 1 amended with the features of “distal ends of at least two of the plurality of branches face the edge of the body portion along the first direction, wherein the distal ends of the at least two of the plurality of branches are spaced apart from the edge of the body portion along the first direction”.  Applicants mention that Fig. 13 of the instant application shows “distal ends of at least two of the plurality of branches face the edge PE1b4 of the body portion along the first direction d1 (in which the gate line extends) and the distal ends of the at least two of the plurality of branches are spaced apart from the edge PE1b4 of the body portion along the first direction d1 (in which the gate line extends)” as below: 

    PNG
    media_image1.png
    645
    1155
    media_image1.png
    Greyscale

distal ends of at least two of the plurality of branches face the edge 196 of the body portion along the first direction (in which the gate line extends) and the distal ends of the at least two of the plurality of branches are spaced apart from the edge 196 of the body portion along the first direction (in which the gate line extends)”.  However, Shin et al. show the location of the distal ends different from Fig. 13 of the instant application.

New references Shin et al. (US 20170363917) and Lee et al. (US 20170322462) disclose “distal ends of at least two of the plurality of branches face the edge 181_7 of the body portion along the first direction and the distal ends of the at least two of the plurality of branches are spaced apart from the edge 196 of the body portion 181_1 along the first direction”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US 20170363917).
    
    PNG
    media_image2.png
    402
    610
    media_image2.png
    Greyscale
 

a first substrate 110 (see Fig. 2); 
a gate line 122 disposed on the first substrate and extending in a first direction; 
a switching element 167 disposed on the first substrate and electrically connected to the gate line; 
an insulation layer [a passivation layer 171 and a color filter layer 172] disposed on the switching element 167; 
a pixel electrode 181 disposed on the insulation layer, wherein the pixel electrode comprises a contact portion [a connection electrode 182, the expanded electrode 183 through a first contact hole 174] overlapping at least a portion of the switching element exposed through a contact hole 174 of the insulation layer 171/172, and 
a body portion electrically connected with the contact portion [the expanded electrode 183]; and 
a black matrix [a shield electrode 184, Fig 1] disposed on the insulation layer 171/172, the black matrix extending in the first direction and overlapping the gate line, 
wherein the body portion comprises 
a first stem extending in the first direction [a first stem electrode 181_1 is extended in the first direction D1 (gate line direction)], 
a second stem extending in a second direction intersecting the first direction and connected to the first stem [a second stem electrode 181_2 is extended in the second direction D2 (data line direction)], 
a plurality of branches 181_3 extending from one of the first stem and the second stem and extending in a direction different from the first direction and the second direction, and 
an edge disposed between the first stem 181_1 and the contact portion 182/183, connected to a side of the first stem and extending in the second direction [in the second direction D2 (data line direction)],  
wherein 
distal ends of at least two of the plurality of branches face the edge of the body portion 181_7 along the first direction (gate line direction), wherein the distal ends along the first direction (gate line direction), see Fig. 1 and 
wherein 
the black matrix [the shield electrode 184, Fig 1] is spaced apart from the edge of the body portion by a first distance in a plan view (see Fig 1).  

Regard to claim 2, Shin et al. disclose the display device, wherein the black matrix [the shield electrode 184, Fig 1] does not overlap the edge of the body portion 181_7.  

Regard to claim 9, Shin et al. and Shin et al. disclose the display device, wherein the contact portion 182/183 is directly connected with the edge of the body portion 181_7. 

Regard to claim 10, shin et al. disclose the display device, wherein the pixel electrode further includes a connection portion [the connection electrode 182] directly connected with the contact portion [the expanded electrode 183] and the edge of the body portion [a fourth side electrode 181_7].  

Regard to claim 11, Jung et al. and Shin et al. disclose the display device further comprising: a data line data lines 162 disposed on the first substrate, insulated from the gate line 122 and extending in the second direction, the data line electrically connected to the switching element.  

2.	Claims 1-2 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20170322462).

    PNG
    media_image3.png
    435
    702
    media_image3.png
    Greyscale


a first substrate 110 (see Fig. 2); 
a gate line 162 disposed on the first substrate and extending in a first direction; 
a switching element 167 disposed on the first substrate and electrically connected to the gate line 162; 
an insulation layer [a passivation layer 171 and a color filter layer 172] disposed on the switching element; 
a pixel electrode 180 disposed on the insulation layer, wherein the pixel electrode comprises a contact portion [a protrusion 187] overlapping at least a portion of the switching element exposed through a contact hole 188 of the insulation layer, and 
a body portion electrically connected with the contact portion; and 
a black matrix [a light-shielding pattern 125] disposed on the insulation layer, the black matrix extending in the first direction and overlapping the gate line, 
wherein the body portion comprises 
a first stem [a first stem electrode 181] extending in the first direction, 
a second stem [a second stem electrode 182] extending in a second direction intersecting the first direction and connected to the first stem, 
a plurality of branches [a branch electrode 183] extending from one of the first stem and the second stem and extending in a direction different from the first direction and the second direction, and 
an edge disposed between the first stem 181 and the contact portion [a protrusion 187], connected to a side of the first stem 181 and extending in the second direction (see Fig. 4), 
wherein 
distal ends of at least two of the plurality of branches face the edge [a first auxiliary electrode 186_1] of the body portion along the first direction, wherein the distal ends of the at least two of the plurality of branches are spaced apart from the edge of the body portion along the first direction (see Fig. 4); and 
wherein 
the black matrix [a light-shielding pattern 125] is spaced apart from the edge of the body portion by a first distance in a plan view.  

Regard to claim 2, Lee et al. disclose the display device, wherein the black matrix [a light-shielding pattern 125] does not overlap the edge of the body portion 186_1.  

Regard to claim 8, Lee et al. disclose the display device, wherein the black matrix 125 overlaps the contact portion of the pixel electrode and the contact hole 188.  

Regard to claim 9, Lee et al. and Shin et al. disclose the display device, wherein the contact portion is directly connected with the edge of the body portion 186_1. 

Regard to claim 10, Lee et al. disclose the display device, wherein the pixel electrode further includes a connection portion [the connection electrode 182] directly connected with the contact portion [a protrusion 187] and the edge of the body portion [a first auxiliary electrode 186_1]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US20150168772) in view Shin et al. (US 20160320678).

    PNG
    media_image4.png
    480
    697
    media_image4.png
    Greyscale
     
    PNG
    media_image5.png
    334
    474
    media_image5.png
    Greyscale


a first substrate 111; 
a gate line GL1 to GLn disposed on the first substrate and extending in a first direction; 
a switching element T1/T2 disposed on the first substrate and electrically connected to the gate line; 
an insulation layer [color filters CF and  third insulating layer INS3 is disposed on the color filter CF] disposed on the switching element; 
a pixel electrode PE1 disposed on the insulation layer, wherein the pixel electrode comprises a contact portion [a first connection electrode CNE1 branched from the first pixel electrode PE1 through a first contact hole H1] overlapping at least a portion of the switching element exposed through a contact hole H1 of the insulation layer CF/INS3, and a body portion electrically connected with the contact portion; and 
a black matrix BM disposed on the insulation layer CF/INS3, the black matrix extending in the first direction and overlapping the gate line, 
wherein the body portion comprises 
a first stem extending in the first direction, 
a second stem PE1a/PE2a extending in a second direction intersecting the first direction and connected to the first stem, 
a plurality of branches PE1b/PE2b extending from one of the first stem and the second stem and extending in a direction different from the first direction and the second direction, and 
wherein 
the black matrix BM is spaced apart from the edge of the body portion by a first distance in a plan view (see Fig 2).  

However, Jung et al. fail to disclose the display device, wherein (1) an edge disposed between the first stem and the contact portion connected to a side of the first stem and extending in the second direction, wherein distal ends of at least two of the plurality of branches face the edge of the body portion, wherein distal ends of at least two of the along the first direction, wherein the distal ends of the at least two of the plurality of branches are spaced apart from the edge of the body portion along the first direction (claim 1), (2) the pixel electrode includes a first side extending in the first direction and a second side extending in the second direction, and the first side is longer than the second side (claim 11).

    PNG
    media_image6.png
    621
    1371
    media_image6.png
    Greyscale
    
Shin et al. teach the display device (1), wherein 
Claim 1:
an edge [an upper end stem part 196 and a lower end stem part 197] disposed between the first stem 192 and the contact portion 185b connected to a side of the first stem and extending in the second direction, wherein distal ends of at least two of the plurality of branches face the edge of the body portion 196 along the first direction (in which the gate line extends), wherein the distal ends of the at least two of the plurality of branches are spaced apart from the edge 196 of the body portion along the first direction (in which the gate line extends) [with the location of the distal ends different from Fig. 13 of the instant application]
Claim 11:
the pixel electrode includes a first side extending in the first direction (in data direction) and a second side extending in the second direction (in gate direction), and the first side is longer than the second side.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Jung disclosed with an edge disposed between the first stem and the along the first direction, wherein the distal ends of the at least two of the plurality of branches are spaced apart from the edge of the body portion along the first direction; the pixel electrode includes a first side extending in the first direction and a second side extending in the second direction, and the first side is longer than the second side for preventing generation of a color sense decrease at the time of being curved [0010] as Shin taught.

Regard to claim 2, Jung et al. disclose the display device, wherein the black matrix BM does not overlap the edge of the body portion.  

Regard to claim 3, Jung et al. disclose the display device, wherein the first distance is 2 µm or more.  However, it would be obvious as a matter of design choice to have “the first distance of 2 µm or more”, since applicant has not disclosed that “the first distance of 2 µm or more” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the first distance of 2 µm or more”.

Regard to claim 4, Jung et al. and Shin et al. disclose the display device, wherein at least one of the plurality of branches is directly connected with the edge of the body portion.  

Regard to claim 6, Jung et al. disclose the display device further comprising: a column spacer BCS disposed on the black matrix and including the same material as the black matrix, wherein the edge of the body portion does not overlap the column spacer (see Fig. 3).  

Regard to claim 7, Jung et al. disclose the display device, wherein the column spacer overlaps the switching element.  

Regard to claim 8, Jung et al. disclose the display device, wherein the black matrix BM overlaps the contact portion of the pixel electrode and the contact hole H1.  


    PNG
    media_image7.png
    457
    782
    media_image7.png
    Greyscale

Regard to claim 10, Jung et al. disclose the display device, wherein the pixel electrode further includes a connection portion [the second direction of the first connection electrode CNE1 as above drawing] directly connected with the contact portion [the first direction portion of the first connection electrode CNE1 as above drawing] and the edge of the body portion.  Shin et al. also disclose the display device, wherein the pixel electrode further includes a connection portion directly connected with the contact portion and the edge of the body portion

Regard to claim 11, Jung et al. and Shin et al. disclose the display device further comprising: a data line data lines disposed on the first substrate, insulated from the gate line and extending in the second direction, the data line electrically connected to the switching element.  

2.	Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20170363917) or Lee et al. (US 20170322462) as applied to claim 1 in view of Jung (US20150168772).

Shin et al. or Lee et al. fail to disclose the features of claims 3-4 and 6-7.

Regard to claim 3, Jung et al. disclose the display device, wherein the first distance is 2 µm or more.  However, Shin et al. disclose the first distance B of the black matrix [the shield electrode 184_1, Fig 3] and the edge of the body portion [a fourth side electrode 181_7], which would be obvious as a matter of design choice to be 2 µm or more, since applicant has not disclosed that “the first distance is 2 µm or more” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the first distance is 2 µm or more”.

Regard to claim 4, Jung et al. disclose the display device, wherein at least one of the plurality of branches is directly connected with the edge of the body portion.  

Regard to claim 6, Jung et al. disclose the display device further comprising: a column spacer BCS disposed on the black matrix and including the same material as the black matrix, wherein the edge of the body portion does not overlap the column spacer (see Fig. 3).  

Regard to claim 7, Jung et al. disclose the display device, wherein the column spacer overlaps the switching element.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Shin et al. disclosed with the features of claims 3-4 and 6-7 for improved reliability by decreasing an area for a black matrix [0008].

3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20170363917) or Lee et al. (US 20170322462) [or Jung (US20150168772) in view in view Shin et al. (US 20160320678)] as applied to claim 1 in further view of Chang et al. (US 20160246133).

Jung or Lee or Shin et al. fail to the display device, wherein a width of the first stem in the second direction is wider than a width of the second stem in the first direction.  

Chang et al. teach the display device, wherein a width of the first stem 193 in the second direction is wider than a width of the second stem 192 in the first direction to reduce the luminance of the liquid crystal display in the high gray scale region such that 

    PNG
    media_image8.png
    232
    307
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Jung disclosed with the display device, wherein a width of the first stem in the second direction is wider than a width of the second stem in the first direction for reducing the luminance of the liquid crystal display in the high gray scale region such that the deterioration of the display quality generated according to the increasing of the luminance in the high gray scale region may be prevented [0139] as Chang et al. taught.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871